EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Paul Kim on 2/28/22.
The application has been amended as follows: 
In The Claims
	Claim 1, line 14, “as a first” has been changed to --as the first--.
	Claims 8-14 have been canceled. 
Reasons For The Above Changes
	The above change in claim 1 is necessary to correct the antecedent basis in the claim.  The cancellation of claims 8-14 are necessary because this application is in condition except for the presence of claims 8-14 directed to invention non-elected.

REASONS FOR ALLOWANCE
Claims 1-7 and 15-20 are allowed.
Claims 1 and 15, as amended, are allowed because the prior art of record fails to disclose or suggest the limitations “a first transistor configured to receive the supply voltage, and generate a first signal based on the received supply voltage; a switch controller configured to apply voltages of different voltage levels to a gate terminal of the first transistor; an inverter configured 
	Claims 2-6 and 16-20 are allowed because they depend on claims 1 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

							/Long Nguyen/
Primary Examiner
Art Unit 2842